DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/08/21 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 01/08/21, claims 1, 11, and 19 have been amended.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 01/08/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
Furthermore, regarding dependent claim 5, Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, the Examiner maintains the ground(s) of rejection for dependent claim 5, at least based on the rational as discussed above.
Moreover, as per Applicant’s remarks regarding dependent claim 21 that the Office action fails to provide a rational for combining the disparate features of the cited references, please refer to the following ground(s) of rejection for claim 21 for a detailed discussion with emphasis added on the rational for combining the disparate features.



Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    	Claims 1-4, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Mark et al (Non Patent Literature document cited in IDS as filed on 12/09/19) in view of Jeon et al (Non Patent Literature document cited in IDS as filed on 12/09/19), Craig et al (2006/0230428 A1), and Suzuki et al (2009/0167961 A1).
Regarding claims 1, 11, and 19, Mark et al discloses a computer device, comprising:
a memory storing data and instructions (page 3, section, “The Remote Rendering System”, 1st para, Silicon Graphics Onyx Computers);
a central processing unit in communication with the memory (page 3, section, “The Remote Rendering System”, 1st para, Silicon Graphics Onyx Computers); 
st para, Silicon Graphics Onyx Computers, ATM link); 
a client application and a display control component in communication with the memory, the central processing unit, and the network interface (page 3, section, “The Remote Rendering System”, 3rd para, user side computer with a software) operable to:
transmit images controls to a streaming server via the network interface (Fig. 1, Viewpoint, sent to rendering computer);  
receive a stream encoded images generated in response to the image controls from the streaming server via the network interface (Fig. 1, Image and Depth information, page 4, section “Compression of Transmitted Data”, 2nd para. MPEG);
determine an image transformation based on at least a history of the images and motion vectors for the stream (page 3, section, “Speed up Techniques”, 1st para, viewpoint parameters from the equations, x & y motion vectors x’, y’, respectively; page 5, left column, last para., assigned motion velocity/vector/disparity);
apply the image transformation to at least a portion of one or more images corresponding to one or more previous frames to generate a substitute image, prior to a designated time (implicit/implied) when a subsequent frame for the video stream is scheduled to arrive (due to determining displayed images latency/delay, which includes a subsequent frame/image, after translation of one viewpoint and/or scene change latency) (Fig. 1, image warping via Warping Engine; page 2, see Latency and Remote Display Section); 
determine that an image of the stream to display in the subsequent frame has not been completely received at the designated time (implicit/implied, due to displayed images latency/delay, which includes the subsequent frame/image, after translation of one viewpoint and/or scene change latency) (further support the implicit feature in that Mark et al document addresses the problem of latency/round trip delay which implies that the subsequent frame/ image rendered with a certain viewpoint is received with a substantial delay; see also Abs. and Introduction and Latency and Remote Display Section);
display the substitute image, would be in the subsequent frame/image, including at least the portion of the transformed image instead of the video image of the video stream in response to the determination that the image to display in the subsequent frame was not completely received at the designated time (as above) (Fig. 1, output Image; the image based representation, and subsequent warping to display/produce the final displayed image; see Introduction and Remote Display sections and Latency and Remote Display Section).
Mark et al discloses all of the claimed features with the exceptions of: 
using a video game and corresponding video image; 
applying the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least a portion of a transformed previously displayed image prior to the designated time when a subsequent frame for the video stream is scheduled to arrive; and
displaying the substitute image in the frame including at least the portion of the transformed previously displayed image instead of the video image of the video stream.
However, this difference does not involve any technical effect, since it merely presents an obvious application of the procedure disclosed in Mark et al’s document. Furthermore, video games are conventionally well known in the art, such as in application of 3D graphical systems.
Nevertheless, as an additional support, Jeon et al teaches that a remote rendering framework can be effectively used for quality 3D video rendering on mobile devices in real time (abs.).
Furthermore, Craig et al teaches multi-player video game system comprising user devices each configured to receive information corresponding to at least one user action for a respective user, to transmit the information corresponding to at least the one user action for the respective user using the network, to receive the video game content using the network and to display the video game content, wherein the server includes a controller to execute the video game such that sets of users play the video game substantially simultaneously (abs.; paras. [0003-0004]).
Moreover, Suzuki et al teaches image processing device comprising:
 applying an image transformation (44) to at least one or more images corresponding to one or more previous frames/images (Fig. 2; paras. [0032], [0050]);  
generating a change/substitute image including at least a transformed (such as zoom in/out) previously displayed image (Fig. 4C; paras. [0030], [0033], [0041-0042]); and
displaying the change/substitute image (12) including at least the transformed previously displayed image, so that when the user/client selects the icons, the respective corresponding processes of the image transformation are performed, and subsequently displayed on the screen of display device (Figs. 2 and 4; paras. [0030], [0033-0034], [0041-0042]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Jeon et al, Craig et al, and Suzuki et al’s teachings as above so as to transmit video game controls to the streaming server via the network interface, receive a video stream encoding video images generated in response to the video game controls from the streaming server via the network interface, determine the image transformation based on at least the history of the video images and motion vectors for the video stream, apply the image transformation to at least the portion of one or more images corresponding to one or more previous frames to generate the substitute image including at least a portion of a transformed previously displayed image, determine that the video image of the video stream to display in the subsequent frame has not been completely received at the designated time, and
display the substitute video image in the subsequent frame including at least the portion of the transformed previously displayed image instead of the video image of the video stream in response to the determination that the video image to display in the subsequent frame was not completely received at the designated time, such that the remote rendering framework can be effectively used for quality 3D video rendering on mobile devices in real time, and provide an improved video game system for implementing video games in networked environment, thereby when the user/client selects the icons, the respective corresponding processes of the image transformation are performed, and subsequently displayed on the screen of display device.
Regarding claims 2 and 12, MPEG decoder fundamentally decodes (by reverse processing encoded video stream procedures) the video stream by extracting the motion vectors from the encoding of the video stream.
Furthermore, Craig et al teaches MPEG decoder (914), wherein the video game content output from the decoder is converted to an appropriate format for driving display (para. [0070]).
Regarding claims 3 and 13, Mark et al discloses, wherein the image transformation is a reprojection of the portion of the one or more images corresponding to the one or more previous frames (reprojection based on depth values) (Fig. 1, Depth, wherein the depth values are received).
Regarding claims 4, 14, and 20, Mark et al discloses, wherein the display control component is configured to determine depth values for points of the one or more images corresponding to the one or more previous frames, wherein the image reprojection is based on the depth values (Fig. 1, Depth, wherein the depth values are received) (page 4, right column, last two paras.).

8.	Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Jeon  et al, Craig et al, and Suzuki et al as applied to claims 4 and 14 above, respectively, and further in view of Ray et al (2018/0293697 A1).
Regarding claims 5 and 15, Mark et al discloses the display control component and using the one or more previous frames to determine the depth values as discussed above.
The combination of Mark et al, Jeon  et al, and Craig et al does not seem to particularly disclose the display control component is configured to apply a machine learning model trained for the video game to the one or more images corresponding to the one or more previous frames to determine the depth values.
However, Ray et al teaches contextual configuration adjuster for graphics comprising a machine learning case including looking at history information, for example, a profile for graphical application (video game) may be provided by the vendor available to download, wherein the profile information may be provided to a machine learning network to train it, wherein the trained network may be referred to as a configuration decision network so as to provide machine learning for improved or optimal machine configuration and efficiency (para. [0213]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Ray et al’s teaching as above so that the display control component is configured to apply the machine learning model trained for the video game to the one or more images corresponding to the one or more previous frames to determine the depth values, in order to provide/incorporate machine learning for improved or optimal machine configuration and efficiency. 
 
9.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Jeon  et al, Craig et al, and Suzuki et al as applied to claim 1 above, and further in view of Zhao et al (2019/0043199 A1).
Regarding claim 6, Mark et al discloses the display control component and using the one or more previous frames to determine the depth values, and determining the image transformation based on at least the history of the images and motion vectors for the stream as discussed above.
The combination of Mark et al, Jeon  et al, Craig et al, and Suzuki et al does not seem to particularly disclose the display control component is configured to apply a machine learning model to perform segmentation on the one or more images corresponding to the one or more previous frames and apply the motion vectors to identified image segments.
However, Zhao et al teaches apparatus/method for image segmentation comprising applying a machine learning model to perform segmentation on one or more images in order to provide the segmentation in gesture recognition (abs.; para. [0045]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Zhao et al’s teaching as above so that the the display control component is configured to apply a machine learning model to perform segmentation on the one or more images corresponding to the one or more previous frames and apply the motion vectors to identified image segments, in order to provide the segmentation in gesture recognition.

10.	Claims (7, 10) and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Jeon  et al, Craig et al, and Suzuki et al as applied to claims 1 and 11 above, respectively, and further in view of Perry et al (2012/0004042 A1).
Regarding claim 7, Mark et al discloses the display control component and using the one or more previous frames to determine the depth values, and determining the image transformation based on at least the history of the images and motion vectors for the stream as discussed above.
The combination of Mark et al, Jeon  et al, Craig et al, and Suzuki et al does not seem to particularly disclose, wherein the client application is configured to receive depth information from the streaming server.
However, Perry et al teaches intelligent game loading comprising a client application (110A) is configured to receive a geometric representation (depth information) from a streaming (video game) server, so that the streaming video game is received by client with the desired level of quality (120) (abs.; paras. [0053], [0162[).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Perry et al’s teaching as above so that the client application is configured to receive the geometric representation (depth information) from the streaming server in order to receive the streaming video game by client with the desired level of quality. 
Regarding claims 10 and 18, Mark et al discloses receiving a geometric representation (depth) corresponding to the images (Fig. 1, receiving Depth).
The combination of Mark et al, Jeon  et al, Craig et al, and Suzuki et al does not seem to particularly disclose receiving the geometric representation corresponding to the video images from the streaming server, and render the geometric representation to determine depth values.
However, Perry et al teaches intelligent game loading comprising a client application (110A) configured to receive a geometric representation (depth information) corresponding to video images from a streaming (video game) server, so that the streaming video game is received by client with the desired level of quality (120) (abs.; paras. [0053], [0162[).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Perry et al’s teaching as above so as to receive the geometric representation corresponding to the video images from the streaming server, and render the geometric representation to determine depth values so that the streaming video game is received by client with the desired level of quality.

11.	Claims 8-9 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Jeon  et al, Craig et al, and Suzuki et al as applied to claims 1 and 11 above, and further in view of Hayakawa et al (2009/0015679 A1).
Regarding claims 8 and 16, Mark et al discloses the client application and the image transformation as discussed above.
Furthermore, Craig et al teaches multi-player video game system as discussed above.
The combination of Mark et al, Jeon  et al, Craig et al, and Suzuki et al does not seem to particularly disclose, wherein the client application is configured to maintain a camera matrix indicating a position of a virtual camera with respect to the video images, wherein the image transformation is based on the camera matrix. 
However, Hayakawa et al teaches image processing apparatus/method comprising maintaining a camera matrix indicating a position of a virtual camera with respect to video images, which is capable of allowing a user to easily recognize a focusing target even in the case where a position of a viewpoint or a viewpoint direction changes in a 3D space (abs.; paraa. [0118], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al to incorporate/combine Hayakawa et al’s teaching as above so that the client application is configured to maintain the camera matrix indicating the position of a virtual camera with respect to the video images, wherein the image transformation is based on the camera matrix, in order to allow a user to easily recognize the focusing target even in the case where a position of the viewpoint or the viewpoint direction changes in the 3D space.
Regarding claims 9 and 17, Hayakawa et al teaches, wherein the client application is configured to periodically receive an updated camera matrix from the streaming server (3) (Fig. 12, element 66, camera data; paras. [0058], [0069], [0118]).

12.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mark et al, Jeon  et al, Craig et al, and Suzuki et al as applied to claim 1 above, and further in view of Callahan et al (2015/0281029 A1), Dripps (2003/0130040 A1), and Mani et al (2015/0318872 A1).
Regarding claim 21, the combination of Mark et al, Jeon  et al, Craig et al, and Suzuki et al does not seem to particularly disclose, wherein the display control component is configured to:
determine whether all packets for the frame have been received at the designated time; and
determine that the video image of the video stream to display in the frame has not been completely received when any packets are missing.
However, Craig et al teaches wherein various signals transmitted and received in the cable TV may be communicated using packet based data streams (para. [0047]).
Furthermore, Callahan et al teaches measuring latency in an interactive application comprising a latency indication as output by the latency determining module of gaming system including a stage latency and/or an end-to-end latency, wherein the stage at least includes determining time to send frame packets off the encoder and determining time to receive packets for a given frame, in order to determine an amount of latency between the sending of the generated indication and the receiving of the interactive application output (rational for combining at least Callahan et al’s teaching) (abs.; Figs. 1 and 6-7; para. [0050]).
Moreover, Dripps teaches distributed video game system/method comprising determine the time a packet was received, and synchronize clocks and game server, thereby allowing the game server to render graphics accurately in real-time (rational for combining at least Dripps’ teaching) (abs.; paras. [0025-0026], [0030]). 
Moreover, Mani et al teaches a method of transmitting data comprising wherein the lost data packets need to be recovered prior to the time the media data in a packet must be decoded to be played, and if the lost packet is not received in time, then the media that is played out will be erroneous, and determining a measure of consecutive packet loss/missing in a network and generating a stream of error correction packets in dependence on the stream of data packets so that the proportion of error correction packets generated to the data packets generated is commensurate with the selected ratio (rational for combining at least Mani et al’s teaching) (abs.; para. [0003]). 
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the computer device as taught by Mark et al and Craig et al to incorporate/combine Callahan et al and Dripps’ teachings as above so that the display control component is configured to determine whether all packets for the frame have been received at the designated time, in order to determine an amount of latency between the sending of the generated indication and the receiving of the interactive application output and synchronize clocks and game server, thereby allowing the game server to render graphics accurately in real-time, (rational for combining Craig et al and Dripps’ teachings) and further incorporate/combine Mani et al’s teaching as above so that the display control component is configured to determine that the video image of the video stream to display in the frame has not been completely received when any packets are missing so as to generate a stream of error correction packets in dependence on the stream of data packets such that the proportion of error correction packets generated to the data packets generated is commensurate with the selected ratio (rational for combining Mani et al’s teaching).

Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Tsaplin et al (2019/0141085 A1), streaming relay for digital signage.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483